Exhibit 10.6 COMPLIANCE CERTIFICATE Re: Asset Purchase Agreement, dated April 1, 2010 (the “Agreement”), by and between NuStar Terminals Operations Partnership L.P., a Delaware limited partnership (“Seller”), and Blackwater Georgia, LLC, a Georgia limited liability company (“Purchaser”). This Certificate is being delivered pursuant to Section 4.3.9 of the Agreement. I, Dale Chatagnier, DO HEREBY CERTIFY that I am the duly elected and qualified Secretary of Purchaser. I hereby further certify that on and as of July 15, 2010 (the “Closing Date”), each of the representations and warranties of the Purchaser set forth in Article VII of the Agreement is true and correct in all material respects as though made at and as of the Closing Date. DATED this 15th day of July, 2010. BLACKWATER GEORGIA, L.L.C. By:Blackwater Midstream Corp., its Manager By: /s/ Dale Chatagnier Dale Chatagnier, Secretary
